Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00081-CR
                                     No. 04-18-00082-CR

                                 Homer C. TOMERLIN, III,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                     Trial Court Nos. 16-1600-CR-C and 16-1601-CR-C
                        Honorable Dwight E. Peschel, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED May 15, 2019.


                                               _____________________________
                                               Irene Rios, Justice